DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT


                        JOSE REYES RAMOS,

                              Appellant,

                                   v.

                         STATE OF FLORIDA,

                               Appellee.


                            No. 2D21-529



                         September 17, 2021

Appeal pursuant to Fla. R. App. P. 9.141(b)(2) from the Circuit
Court for Lee County; Robert Branning, Judge.

Jose Reyes Ramos, pro se.

Ashley Moody, Attorney General, Tallahassee and Suzanne C.
Bechard, Assistant Attorney General, Tampa, for Appellee.


PER CURIAM.

     Affirmed.

NORTHCUTT, KELLY, and VILLANTI, JJ., Concur.



Opinion subject to revision prior to official publication.